 
Exhibit 10.04

 
PLEDGE AND SECURITY AGREEMENT


This Pledge and Security Agreement (“Agreement”) is made as of the 22nd day of
July, 2011, by Mesa Energy, Inc., a Nevada corporation (“Pledgor”), in favor of
The F&M Bank & Trust Company, an Oklahoma state bank (“Lender”), as security for
the Indebtedness of Pledgor to Lender.  Pledgor hereby agrees with Lender as
follows:


1.           Definitions.  As used in this Agreement, the following terms shall
have the meanings indicated below:


(a)           The term “Code” shall mean the Uniform Commercial Code as in
effect in the State of Texas on the date of this Agreement or as it may
hereafter be amended from time to time.


(b)           The term “Collateral” shall mean all property specifically
described on Schedule A attached hereto and made a part hereof.


(c)           The term “Indebtedness” shall mean (i)  all indebtedness of
Pledgor represented by the Notes; (ii) all other indebtedness and liabilities of
all kinds of Pledgor to Lender, now existing or hereafter arising under the Loan
Agreement, whether fixed or contingent, joint and/or several, direct or
indirect, primary or secondary, and regardless of how created or evidenced;
(iii) all sums advanced or costs or and expenses incurred by Lender which are
made or incurred pursuant to or allowed by, the terms of the Loan Agreement or
this Agreement, plus interest at the maximum rate allowed by applicable law; and
(iv) all renewals and extensions of the above.


(d)           The term “Lender” shall mean The F&M Bank & Trust Company, its
successors and assigns, including without limitation, any party to whom it, or
its successors or assigns, may assign its rights and interests under this
Agreement.


(e)           The term “Loan Agreement” means a loan agreement of even date,
executed by Pledgor, Lender, and the Guarantors named therein, as amended.


(f)           The terms “Loan Documents” and “Notes” have the meanings set forth
in the Loan Agreement.


All words and phrases used herein which are expressly defined in Section 1.201,
Chapter 8 or Chapter 9 of the Code shall have the meaning provided for
therein.  Other words and phrases defined elsewhere in the Code shall have the
meaning specified therein except to the extent such meaning is inconsistent with
a definition in Section 1.201, Chapter 8 or Chapter 9 of the Code. All other
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Loan Agreement.

 
 

--------------------------------------------------------------------------------

 

 
2.           Security Interest.  As security for the Indebtedness, Pledgor, for
value received, hereby grants to Lender a continuing security interest in the
Collateral.


3.           Voting Rights.  As long as no Event of Default shall have occurred
hereunder, any voting rights incident to any stock or other securities pledged
as Collateral may be exercised by Pledgor; provided, however, that Pledgor will
not exercise, or cause to be exercised, any such voting rights, without the
prior written consent of Lender, if the direct or indirect effect of such vote
will result in an Event of Default hereunder.


4.           Maintenance of Collateral.  Other than the exercise of reasonable
care to assure the safe custody of any Collateral in Lender’s possession from
time to time, Lender does not have any obligation, duty or responsibility with
respect to the Collateral.  Without limiting the generality of the foregoing,
Lender shall not have any obligation, duty or responsibility to do any of the
following:  (a)  ascertain any maturities, calls, conversions, exchanges,
offers, tenders or similar matters relating to the Collateral or inform Pledgor
with respect to any such matters; (b) fix, preserve or exercise any right,
privilege or option (whether conversion, redemption or otherwise) with respect
to the Collateral unless (i) Pledgor makes written demand to Lender to do so,
(ii) such written demand is received by Lender in sufficient time to permit
Lender to take the action demanded in the ordinary course of its business, and
(iii) Pledgor provides additional collateral, acceptable to Lender in its sole
discretion; (c) collect any amounts payable in respect of the Collateral (Lender
being liable to account to Pledgor only for what Lender may actually receive or
collect thereon); (d) sell all or any portion of the Collateral to avoid market
loss; (e) sell all or any portion of the Collateral unless and until (i) Pledgor
makes written demand upon Lender to sell the Collateral, and (ii) Pledgor
provides additional collateral, acceptable to Lender in its sole discretion; or
(f) hold the Collateral for or on behalf of any party other than Pledgor.


5.           Representations and Warranties.  Pledgor hereby represents and
warrants the following to Lender:


(a)           Due Authorization.  The execution, delivery and performance of
this Agreement and all of the other Loan Documents by Pledgor have been duly
authorized by all necessary company action of Pledgor.


(b)           Enforceability.  This Agreement and the other Loan Documents
constitute legal, valid and binding obligations of Pledgor, enforceable in
accordance with their respective terms, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and except to the extent specific remedies may generally be
limited by equitable principles.

 
 

--------------------------------------------------------------------------------

 


(c)           Ownership and Liens.  Pledgor has good and marketable title to the
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for the security interest created by this Agreement.  No
dispute, right of setoff, counterclaim or defense exists with respect to all or
any part of the Collateral.  Pledgor has not executed any other security
agreement currently affecting the Collateral and no financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording office except as may have been executed or filed in favor
of Lender or the Subordinate Lender.


(d)           No Conflicts or Consents.  Neither the ownership, the intended use
of the Collateral by Pledgor, the grant of the security interest by Pledgor to
Lender herein nor the exercise by Lender of its rights or remedies hereunder,
will (i) conflict with any provision of (A) any domestic or foreign law,
statute, rule or regulation, (B) the certificate of formation or company
agreement of Pledgor, or (C) any agreement, judgment, license, order or permit
applicable to or binding upon Pledgor or otherwise affecting the Collateral, or
(ii) result in or require the creation of any lien, charge or encumbrance upon
any assets or properties of Pledgor or of any person except as may be expressly
contemplated in the Loan Documents.  Except as expressly contemplated in the
Loan Documents, no consent, approval, authorization or order of, and no notice
to or filing with, any court, governmental authority or third party is required
in connection with the grant by Pledgor of the security interest herein or the
exercise by Lender of its rights and remedies hereunder.


(e)           Security Interest.  Pledgor has and will have at all times full
right, power and authority to grant a security interest in the Collateral to
Lender in the manner provided herein, free and clear of any lien, security
interest or other charge or encumbrance, except for the security interest
securing the Subordinate Indebtedness.  This Agreement creates a legal, valid
and binding security interest in favor of Lender in the Collateral.


(f)           Location.  Pledgor’s residence or chief executive office, as the
case may be, and the office where the records concerning the Collateral are kept
is located at its address set forth on the signature page hereof.


(g)           Solvency of Pledgor.  As of the date hereof, and after giving
effect to this Agreement and the completion of all other transactions
contemplated by Pledgor at the time of the execution of this Agreement, (i)
Pledgor is and will be solvent, (ii) the fair saleable value of Pledgor’s assets
exceeds and will continue to exceed Pledgor’s liabilities (both fixed and
contingent), (iii) Pledgor is paying and will continue to be able to pay its
debts as they mature, and (iv) if Pledgor is not an individual, Pledgor has and
will have sufficient capital to carry on Pledgor’s businesses and all businesses
in which Pledgor is about to engage.

 
 

--------------------------------------------------------------------------------

 


(h)           Securities.  Any certificates evidencing securities pledged as
Collateral are valid and genuine and have not been altered.  All securities
pledged as Collateral have been duly authorized and validly issued, are fully
paid and non-assessable, and were not issued in violation of the preemptive
rights of any party or of any agreement by which Pledgor or the issuer thereof
is bound.  No restrictions or conditions exist with respect to the transfer or
voting of any securities pledged as Collateral, except as has been disclosed to
Lender in writing.  To the best of Pledgor’s knowledge, no issuer of such
securities (other than securities of a class which are publicly traded) has any
outstanding stock rights, rights to subscribe, options, warrants or convertible
securities outstanding or any other rights outstanding entitling any party to
have issued to such party capital stock of such issuer, except as has been
disclosed to Lender in writing.


6.           Affirmative Covenants.  Pledgor will comply with the covenants
contained in this Section at all times during the period of time this Agreement
is effective unless Lender shall otherwise consent in writing.


(a)           Ownership and Liens.  Pledgor will maintain good and marketable
title to all Collateral free and clear of all liens, security interests,
encumbrances or adverse claims, except for the security interest created by this
Agreement and the security interests and other encumbrances securing the
Subordinate Indebtedness.  Pledgor will not permit any dispute, right of setoff,
counterclaim or defense to exist with respect to all or any part of the
Collateral.  Pledgor will cause any financing statement or other security
instrument with respect to the Collateral to be terminated, except as may exist
or as may have been filed in favor of Lender or the Subordinate Lender.  Pledgor
will defend at its expense Lender’s right, title and security interest in and to
the Collateral against the claims of any third party.


(b)           Inspection of Books and Records.  Pledgor will keep adequate
records concerning the Collateral and will permit Lender and all representatives
and agents appointed by Lender to inspect Pledgor’s books and records of or
relating to the Collateral at any time during normal business hours, to make and
take away photocopies, photographs and printouts thereof and to write down and
record any such information.


(c)           Adverse Claim.  Pledgor covenants and agrees to promptly notify
Lender of any claim, action or proceeding affecting title to the Collateral, or
any part thereof, or the security interest created hereunder and, at Pledgor’s
expense, defend Lender’s security interest in the Collateral against the claims
of any third party.  Pledgor also covenants and agrees to promptly deliver to
Lender a copy of all written notices received by Pledgor with respect to the
Collateral, including without limitation, notices received from the issuer of
any securities pledged hereunder as Collateral.

 
 

--------------------------------------------------------------------------------

 

(d)           Delivery of Instruments and/or Certificates. Contemporaneously
herewith, Pledgor covenants and agrees to deliver to Lender any certificates,
documents or instruments representing or evidencing the Collateral, with
Pledgor’s endorsement thereon and/or accompanied by proper instruments of
transfer and assignment duly executed in blank with, if requested by Lender,
signatures guaranteed by a member or member organization in good standing of an
authorized Securities Transfer Agents Medallion Program, all in form and
substance satisfactory to Lender.


(e)           Financing Statements.  Pledgor hereby authorizes Lender to
authenticate and file all financing statements or amendments to financing
statement in such offices and places and at such times and as often as may be,
in the judgment of Lender, necessary to preserve, protect, and renew the
security interests herein created in the Collateral.


(f)           Further Assurances.  Pledgor will contemporaneously with the
execution hereof and from time to time thereafter at its expense promptly
execute and deliver all further instruments and documents and take all further
action necessary or appropriate or that Lender may request in order (i) to
perfect and protect the security interest created or purported to be created
hereby and the first priority of such security interest, (ii) to enable Lender
to exercise and enforce its rights and remedies hereunder in respect of the
Collateral, and (iii) to otherwise effect the purposes of this Agreement,
including without limitation:  (A) executing and filing any financing or
continuation statements, or any amendments thereto; (B) obtaining written
confirmation from the issuer of any securities pledged as Collateral of the
pledge of such securities, in form and substance satisfactory to Lender; (C)
cooperating with Lender in registering the pledge of any securities pledged as
Collateral with the issuer of such securities; (D) delivering notice of Lender’s
security interest in any securities pledged as Collateral to any securities or
financial intermediary, clearing corporation or other party required by Lender,
in form and substance satisfactory to Lender; and (E) obtaining written
confirmation of the pledge of any securities constituting Collateral from any
securities or financial intermediary, clearing corporation or other party
required by Lender, in form and substance satisfactory to Lender.  If all or any
part of the Collateral is securities issued by an agency or department of the
United States, Pledgor covenants and agrees, at Lender’s request, to cooperate
in registering such securities in Lender’s name or with Lender’s account
maintained with a Federal Reserve Bank.  When applicable law provides more than
one method of perfection of Lender’s security interest in the Collateral, Lender
may choose the method(s) to be used.


7.           Negative Covenants.  Pledgor will comply with the covenants
contained in this Section at all times during the period of time this Agreement
is effective, unless Lender shall otherwise consent in writing.


(a)           Transfer or Encumbrance.  Pledgor will not (i) sell, assign (by
operation of law or otherwise) or transfer Pledgor’s rights in any of the
Collateral, (ii) grant a lien or security interest in or execute, file or record
any financing statement or other security instrument with respect to the
Collateral to any party other than Lender, except those securing the Subordinate
Indebtedness, or (iii) deliver actual or constructive possession of any
certificate, instrument or document evidencing and/or representing any of the
Collateral to any party other than Lender.

 
 

--------------------------------------------------------------------------------

 


(b)           Impairment of Security Interest.  Pledgor will not take or fail to
take any action which would in any manner impair the value or enforceability of
Lender’s security interest in any Collateral.


(c)           Dilution of Ownership.  As to any securities pledged as Collateral
(other than securities of a class which are publicly traded), Pledgor will not
consent to or approve of the issuance of (i) any additional shares of any class
of securities of such issuer (unless immediately upon issuance additional
securities are pledged and delivered to Lender pursuant to the terms hereof to
the extent necessary to give Lender a security interest after such issuance in
at least the same percentage of such issuer’s outstanding securities as Lender
had before such issuance), (ii) any instrument convertible voluntarily by the
holder thereof or automatically upon the occurrence or non-occurrence of any
event or condition into, or exchangeable for, any such securities, or (iii) any
warrants, options, contracts or other commitments entitling any third party to
purchase or otherwise acquire any such securities.


(d)           Restrictions on Securities.  Pledgor will not enter into any
agreement creating, or otherwise permit to exist, any restriction or condition
upon the transfer, voting or control of any securities pledged as Collateral,
except as consented to in writing by Lender.


8.           Rights of Lender.  Lender shall have the rights contained in this
Section at all times during the period of time this Agreement is effective.


(a)           Power of Attorney.  Pledgor hereby irrevocably appoints Lender as
Pledgor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Pledgor and in the name
of Pledgor or otherwise, to take any action and to execute any instrument which
Lender may from time to time in Lender’s discretion deem necessary or
appropriate to accomplish the purposes of this Agreement, including without
limitation, the following action:  (i) transfer any securities, instruments,
documents or certificates pledged as Collateral in the name of Lender or its
nominee; (ii) use any interest, premium or principal payments, conversion or
redemption proceeds or other cash proceeds received in connection with any
Collateral to reduce any of the Indebtedness; (iii) exchange any of the
securities pledged as Collateral for any other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, and, in connection therewith, to deposit and deliver any and all
of such securities with any committee, depository, transfer agent, registrar or
other designated agent upon such terms and conditions as Lender may deem
necessary or appropriate; (iv) exercise or comply with any conversion, exchange,
redemption, subscription or any other right, privilege or option pertaining to
any securities pledged as Collateral; provided, however, except as provided
herein, Lender shall not have a duty to exercise or comply with any such right,
privilege or option (whether conversion, redemption or otherwise) and shall not
be responsible for any delay or failure to do so; and (v) file any claims or
take any action or institute any proceedings which Lender may deem necessary or
appropriate for the collection and/or preservation of the Collateral or
otherwise to enforce the rights of Lender with respect to the Collateral.

 
 

--------------------------------------------------------------------------------

 


(b)           Performance by Lender.  If Pledgor fails to perform any agreement
or obligation provided herein, Lender may itself perform, or cause performance
of, such agreement or obligation, and the expenses of Lender incurred in
connection therewith shall be a part of the Indebtedness, secured by the
Collateral and payable by Pledgor on demand.


Notwithstanding any other provision herein to the contrary, Lender does not have
any duty to exercise or continue to exercise any of the foregoing rights and
shall not be responsible for any failure to do so or for any delay in doing so.


9.           Events of Default.  Each of the following constitutes an “Event of
Default” under this Agreement:


(a)           Failure to Pay Indebtedness.  The failure, refusal or neglect of
Pledgor to make any payment of principal or interest on the Indebtedness, or any
portion thereof, as the same shall become due and payable; or


(b)           Non-Performance of Covenants.  The failure of Pledgor or any
Obligated Parties to timely and properly observe, keep or perform any covenant,
agreement, warranty or condition required herein; or


(c)           Default Under other Loan Documents.  The occurrence of an event of
default under the Loan Agreement or any of the other Loan Documents; or


(d)           False Representation.  Any representation contained herein made by
Pledgor is false or misleading in any material respect; or


(e)           Collateral.  The Collateral or any portion thereof is taken on
execution or other process of law in any action against Pledgor; or  Pledgor
abandons the Collateral or any portion thereof; or


(f)           Dilution of Ownership.  The issuer of any securities (other than
securities of a class which are publicly traded) constituting Collateral
hereafter issues any shares of any class of capital stock (unless immediately
upon issuance, additional securities are pledged and delivered to Lender
pursuant to the terms hereof to the extent necessary to give Lender a security
interest after such issuance in at least the same percentage of such issuer’s
outstanding securities as Lender had before such issuance) or any options,
warrants or other rights to purchase any such capital stock; or

 
 

--------------------------------------------------------------------------------

 


(g)           Bankruptcy of Issuer.  (i) The issuer of any securities
constituting Collateral files a petition for relief under any Debtor Relief
Laws, (ii) an involuntary petition for relief is filed against any such issuer
under any Debtor Relief Laws and such involuntary petition is not dismissed
within thirty (30) days after the filing thereof, or (iii) an order for relief
naming any such issuer is entered under any Debtor Relief Laws.


10.         Remedies and Related Rights.  If an Event of Default shall have
occurred, and without limiting any other rights and remedies provided herein,
under any of the other Loan Documents or otherwise available to Lender, Lender
may exercise one or more of the rights and remedies provided in this Section.


(a)           Remedies.  Lender may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:


(i)           exercise in respect of the Collateral all the rights and remedies
of a Lender under the Code (whether or not the Code applies to the affected
Collateral);


(ii)          reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest granted hereunder by any available
judicial procedure;


(iii)         sell or otherwise dispose of, at its office, on the premises of
Pledgor or elsewhere, the Collateral, as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts (it being agreed that
the sale or other disposition of any part of the Collateral shall not exhaust
Lender’s power of sale, but sales or other dispositions may be made from time to
time until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;


(iv)         buy the Collateral, or any portion thereof, at any public sale;


(v)          buy the Collateral, or any portion thereof, at any private sale if
the Collateral is of a type customarily sold in a recognized market or is of a
type which is the subject of widely distributed standard price quotations;


(vi)         apply for the appointment of a receiver for the Collateral, and
Pledgor hereby consents to any such appointment; and


(vii)        at its option, retain the Collateral in satisfaction of the
Indebtedness whenever the circumstances are such that Lender is entitled to do
so under the Code or otherwise.

 
 

--------------------------------------------------------------------------------

 


Pledgor agrees that in the event Pledgor is entitled to receive any notice under
the Code, as it exists in the state governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at Pledgor’s
address set forth on the signature page hereof, five (5) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held.  Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Lender may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Pledgor further acknowledges and agrees
that the redemption by Lender of any certificate of deposit pledged as
Collateral shall be deemed to be a commercially reasonable disposition under the
Code.


(b)           Private Sale of Securities.  Pledgor recognizes that Lender may be
unable to effect a public sale of all or any part of the securities pledged as
Collateral because of restrictions in applicable federal and state securities
laws and that Lender may, therefore, determine to make one or more private sales
of any such securities to a restricted group of purchasers who will be obligated
to agree, among other things, to acquire such securities for their own account,
for investment and not with a view to the distribution or resale
thereof.  Pledgor acknowledges that each any such private sale may be at prices
and other terms less favorable then what might have been obtained at a public
sale and, notwithstanding the foregoing, agrees that each such private sale
shall be deemed to have been made in a commercially reasonable manner and that
Lender shall have no obligation to delay the sale of any such securities for the
period of time necessary to permit the issuer to register such securities for
public sale under any federal or state securities laws.  Pledgor further
acknowledges and agrees that any offer to sell such securities which has been
made privately in the manner described above to not less than five (5) bona fide
offerees shall be deemed to involve a “public sale” for the purposes of the
Code, notwithstanding that such sale may not constitute a “public offering”
under any federal or state securities laws and that Lender may, in such event,
bid for the purchase of such securities.


(c)           Application of Proceeds.  If any Event of Default shall have
occurred, Lender may at its discretion apply or use any cash held by Lender as
Collateral, and any cash proceeds received by Lender in respect of any sale or
other disposition of, collection from, or other realization upon, all or any
part of the Collateral as follows in such order and manner as Lender may elect:


(i)           to the repayment or reimbursement of the reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by Lender in connection with (A) the administration of the
Loan Documents, (B) the custody, preservation, use or operation of, or the sale
of, collection from, or other realization upon, the Collateral, and (C) the
exercise or enforcement of any of the rights and remedies of Lender hereunder;

 
 

--------------------------------------------------------------------------------

 


(ii)          to the payment or other satisfaction of any liens and other
encumbrances upon the Collateral;


(iii)         to the satisfaction of the Indebtedness;


(iv)         by holding such cash and proceeds as Collateral;


(v)          to the payment of any other amounts required by applicable law
(including without limitation, the Code or any other applicable statutory
provision); and


(vi)         by delivery to Pledgor or any other party lawfully entitled to
receive such cash or proceeds whether by direction of a court of competent
jurisdiction or otherwise.


(d)           Deficiency.  In the event that the proceeds of any sale of,
collection from, or other realization upon, all or any part of the Collateral by
Lender are insufficient to pay all amounts to which Lender is legally entitled,
Pledgor and any party who guaranteed or is otherwise obligated to pay all or any
portion of the Indebtedness shall be liable for the deficiency, together with
interest thereon as provided in the Loan Documents.


(e)           Non-Judicial Remedies.  In granting to Lender the power to enforce
its rights hereunder without prior judicial process or judicial hearing, Pledgor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Lender to enforce its rights by judicial
process.  Pledgor recognizes and concedes that non-judicial remedies are
consistent with the usage of trade, are responsive to commercial necessity and
are the result of a bargain at arm’s length.  Nothing herein is intended to
prevent Lender or Pledgor from resorting to judicial process at either party’s
option.

 
 

--------------------------------------------------------------------------------

 

(f)           Other Recourse.  Pledgor waives any right to require Lender to
proceed against any third party, exhaust any Collateral or other security for
the Indebtedness, or to have any third party joined with Pledgor in any suit
arising out of the Indebtedness or any of the Loan Documents, or pursue any
other remedy available to Lender.  Pledgor further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension of the Indebtedness.  Pledgor further waives any defense
arising by reason of any disability or other defense of any third party or by
reason of the cessation from any cause whatsoever of the liability of any third
party.  Until all of the Indebtedness shall have been paid in full, Pledgor
shall have no right of subrogation and Pledgor waives the right to enforce any
remedy which Lender has or may hereafter have against any third party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Lender.  Pledgor authorizes Lender, and
without notice or demand and without any reservation of rights against Pledgor
and without affecting Pledgor’s liability hereunder or on the Indebtedness, to
(i) take or hold any other property of any type from any third party as security
for the Indebtedness, and exchange, enforce, waive and release any or all of
such other property, (ii) apply such other property and direct the order or
manner of sale thereof as Lender may in its discretion determine, (iii) renew,
extend, accelerate, modify, compromise, settle or release any of the
Indebtedness or other security for the Indebtedness, (iv) waive, enforce or
modify any of the provisions of any of the Loan Documents executed by any third
party, and (v) release or substitute any third party.


(g)          Voting Rights.  Upon the occurrence of an Event of Default, Pledgor
will not exercise any voting rights with respect to securities pledged as
Collateral.  Pledgor hereby irrevocably appoints Lender as Pledgor’s
attorney-in-fact (such power of attorney being coupled with an interest) and
proxy to exercise any voting rights with respect to Pledgor’s securities pledged
as Collateral upon the occurrence of an Event of Default.


(h)          Dividend Rights and Interest Payments.  Upon the occurrence of an
Event of Default:


(i)           all rights of Pledgor to receive and retain the dividends and
interest payments which it would otherwise be authorized to receive and retain
shall automatically cease, and all such rights shall thereupon become vested
with Lender which shall thereafter have the sole right to receive, hold and
apply as Collateral such dividends and interest payments; and


(ii)           all dividend and interest payments which are received by Pledgor
contrary to the provisions of clause (i) of this Subsection shall be received in
trust for the benefit of Lender, shall be segregated from other funds of
Pledgor, and shall be forthwith paid over to Lender in the exact form received
(properly endorsed or assigned if requested by Lender), to be held by Lender as
Collateral.

 
 

--------------------------------------------------------------------------------

 

11.           Indemnity.  Pledgor hereby indemnifies and agrees to hold harmless
Lender, and its officers, directors, employees, agents and representatives (each
an “Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (collectively, the “Claims”) which may be
imposed on, incurred by, or asserted against, any Indemnified Person arising in
connection with the Loan Documents, the Indebtedness or the Collateral
(including without limitation, the enforcement of the Loan Documents and the
defense of any Indemnified Person’s actions and/or inactions in connection with
the Loan Documents).  WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART
ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH AND/OR ANY OTHER
INDEMNIFIED PERSON, except to the limited extent the Claims against an
Indemnified Person are proximately caused by such Indemnified Person’s gross
negligence or willful misconduct.  If Pledgor or any third party ever alleges
such gross negligence or willful misconduct by any Indemnified Person, the
indemnification provided for in this Section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as a court
of competent jurisdiction enters a final judgment as to the extent and effect of
the alleged gross negligence or willful misconduct.  The indemnification
provided for in this Section shall survive the termination of this Agreement and
shall extend and continue to benefit each individual or entity who is or has at
any time been an Indemnified Person hereunder.


12.           Miscellaneous.  (a)  Entire Agreement.  This Agreement contains
the entire agreement of Lender and Pledgor with respect to the Collateral.  If
the parties hereto are parties to any prior agreement, either written or oral,
relating to the Collateral, the terms of this Agreement shall amend and
supersede the terms of such  prior  agreements as to transactions on or after
the effective date of this Agreement, but all security agreements, financing
statements, guaranties, other contracts and notices for the benefit of Lender
shall continue in full force and effect to secure the Indebtedness unless Lender
specifically releases its rights thereunder by separate release.


(b)           Amendment.  No modification, consent or amendment of any provision
of this Agreement or any of the other Loan Documents shall be valid or effective
unless the same is in writing and signed by the party against whom it is sought
to be enforced.


(c)           Actions by Lender.  The lien, security interest and other security
rights of Lender hereunder shall not be impaired by (i) any renewal, extension,
increase or modification with respect to the Indebtedness, (ii) any surrender,
compromise, release, renewal, extension, exchange or substitution which Lender
may grant with respect to the Collateral, or (iii) any release or indulgence
granted to any endorser, guarantor or surety of the Indebtedness.  The taking of
additional security by Lender shall not release or impair the lien, security
interest or other security rights of Lender hereunder or affect the obligations
of Pledgor hereunder.


(d)            Waiver by Lender.  Lender may waive any Event of Default without
waiving any other prior or subsequent Event of Default.  Lender may remedy any
default without waiving the Event of Default remedied.  Neither the failure by
Lender to exercise, nor the delay by Lender in exercising, any right or remedy
upon any Event of Default shall be construed as a waiver of such Event of
Default or as a waiver of the right to exercise any such right or remedy at a
later date.  No single or partial exercise by Lender of any right or remedy
hereunder shall exhaust the same or shall preclude any other or further exercise
thereof, and every such right or remedy hereunder may be exercised at any
time.  No waiver of any provision hereof or consent to any departure by Pledgor
therefrom shall be effective unless the same shall be in writing and signed by
Lender and then such waiver or consent shall be effective only in the specific
instances, for the purpose for which given and to the extent therein
specified.  No notice to or demand on Pledgor in any case shall of itself
entitle Pledgor to any other or further notice or demand in similar or other
circumstances.

 
 

--------------------------------------------------------------------------------

 


(e)           Costs and Expenses.  Pledgor will upon demand pay to Lender the
amount of any and all costs and expenses (including without limitation,
attorneys’ fees and expenses), which Lender may incur in connection with (i) the
transactions which give rise to the Loan Documents, (ii) the preparation of this
Agreement and the perfection and preservation of the security interests granted
under the Loan Documents, (iii) the administration of the Loan Documents, (iv)
the custody, preservation, use or operation of, or the sale of, collection from,
or other realization upon, the Collateral, (v) the exercise or enforcement of
any of the rights of Lender under the Loan Documents, or (vi) the failure by
Pledgor to perform or observe any of the provisions hereof.


(f)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE FEDERAL LAWS,
EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION
OF THE SECURITY INTEREST GRANTED HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.


(g)           Venue.  This Agreement has been entered into in the county in
Texas where Lender’s address for notice purposes is located, and it shall be
performable for all purposes in such county.  Courts within the State of Texas
shall have jurisdiction over any and all disputes arising under or pertaining to
this Agreement and venue for any such disputes shall be in the county or
judicial district where this Agreement has been executed and delivered.


(h)           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable, shall not
impair or invalidate the remainder of this Agreement and the effect thereof
shall be confined to the provision held to be illegal, invalid or unenforceable.


(i)           No Obligation.  Nothing contained herein shall be construed as an
obligation on the part of Lender to extend or continue to extend credit to
Pledgor.


(j)           Notices.  All notices, requests, demands or other communications
required or permitted to be given pursuant to this Agreement shall be given in
accordance with the terms of the Loan Agreement.

 
 

--------------------------------------------------------------------------------

 


(k)           Binding Effect and Assignment.  This Agreement (i) creates a
continuing security interest in the Collateral, (ii) shall be binding on Pledgor
and the heirs, executors, administrators, personal representatives, successors
and assigns of Pledgor, and (iii) shall inure to the benefit of Lender and its
successors and assigns.  Without limiting the generality of the foregoing,
Lender may pledge, assign or otherwise transfer the Indebtedness and its rights
under this Agreement and any of the other Loan Documents to any other
party.  Pledgor’s rights and obligations hereunder may not be assigned or
otherwise transferred without the prior written consent of Lender.


(l)           Termination.  It is contemplated by the parties hereto that from
time to time there may be no outstanding Indebtedness, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Indebtedness.  Upon (i) the satisfaction in
full of the Indebtedness, (ii) the termination or expiration of any commitment
of Lender to extend credit to Pledgor, (iii) written request for the termination
hereof delivered by Pledgor to Lender, and (iv) written release delivered by
Lender to Pledgor, this Agreement and the security interests created hereby
shall terminate.  Upon termination of this Agreement and Pledgor’s written
request, Lender will, at Pledgor’s sole cost and expense, return to Pledgor such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof and execute and deliver to Pledgor such
documents as Pledgor shall reasonably request to evidence such termination.


(m)           Cumulative Rights.  All rights and remedies of Lender hereunder
are cumulative of each other and of every other right or remedy which Lender may
otherwise have at law or in equity or under any of the other Loan Documents, and
the exercise of one or more of such rights or remedies shall not prejudice or
impair the concurrent or subsequent exercise of any other rights or remedies.


(n)           Gender and Number.  Within this Agreement, words of any gender
shall be held and construed to include the other gender, and words in the
singular number shall be held and construed to include the plural and words in
the plural number shall be held and construed to include the singular, unless in
each instance the context requires otherwise.


(o)           Descriptive Headings.  The headings in this Agreement are for
convenience only and shall in no way enlarge, limit or define the scope or
meaning of the various and several provisions hereof.

 
 

--------------------------------------------------------------------------------

 


EXECUTED as of the date first written above.
   
Pledgor’s Address:
 
5220 Spring Valley Road., Ste. 525
 
Dallas, Texas 75254
     
PLEDGOR:
     
Mesa Energy, Inc.,
 
a Nevada corporation
     
By:
/s/ RANDY M. GRIFFIN
   
Randy M. Griffin
   
Chief Executive Officer
     
Lender’s Address:
 
3811 Turtle Creek Blvd., Suite 150
 
Dallas, Texas 75219
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
TO
PLEDGE AND SECURITY AGREEMENT


Collateral


The following property is a part of the Collateral as defined in the Pledge
Agreement:

 
All membership interest owned by Pledgor in Tchefuncte Natural Resources, LLC, a
Louisiana limited liability company, and Mesa Gulf Coast, LLC, a Texas limited
liability company.

 
The term Collateral, as used herein, shall also include (i) all certificates,
instruments, and other documents evidencing the foregoing; (ii) all renewals,
replacements, and substitutions of all of the foregoing; (iii) all Additional
Property (as hereinafter defined); and (iv) all PRODUCTS and PROCEEDS of all of
the foregoing.  The designation of proceeds does not authorize Pledgor to sell,
transfer, or otherwise convey any of the foregoing property.  The delivery at
any time by Pledgor to Lender of any property as a pledge to secure payment or
performance of any indebtedness or obligation whatsoever shall also constitute a
pledge of such property as Collateral hereunder.


Collateral shall also include the following property (collectively, the
“Additional Property”) which Pledgor becomes entitled to receive or shall
receive in connection with any other Collateral:  (a) any stock or partnership
interest certificate, including without limitation, any certificate representing
a stock or partnership dividend or any certificate in connection with any
recapitalization, reclassification, merger, consolidation, conversion, sale of
assets, combination of shares, partnership interests, interest split or
spin-off; (b) any option, warrant, subscription or right, whether as an addition
to or in substitution of any other Collateral; (c) any dividends or
distributions of any kind whatsoever, whether distributable in cash, stock or
other property; (d) any interest, premium or principal payments; and (e) any
conversion or redemption proceeds; provided, however, that until the occurrence
of an Event of Default, Pledgor shall be entitled to all cash distributions and
all interest paid on the Collateral (except interest paid on any certificate of
deposit pledged hereunder) free of the security interest created under this
Agreement.  All Additional Property received by Pledgor shall be received in
trust for the benefit of Lender.  All Additional Property and all certificates
or other written instruments or documents evidencing and/or representing the
Additional Property that is received by Pledgor, together with such instruments
of transfer as Lender may request, shall immediately be delivered to or
deposited with Lender and held by Lender as Collateral under the terms of this
Agreement.  If the Additional Property received by Pledgor shall be shares of
stock or other securities, such shares of stock, partnership interests, or other
securities shall be duly endorsed in blank or accompanied by proper instruments
of transfer and assignment duly executed in blank with, if requested by Lender,
signatures guaranteed by a member or member organization in good standing of an
authorized Securities Transfer Agents Medallion Program, all in form and
substance satisfactory to Lender.  Lender shall be deemed to have possession of
any Collateral in transit to Lender or its agent.
 

 
 

--------------------------------------------------------------------------------

 